Citation Nr: 9920650	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	James Valentin, attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1976. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1995, by the Philadelphia, Pennsylvania Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  In a June 1998 
decision, the Board upheld the RO's denial of service 
connection for a bilateral knee disorder as not well-
grounded.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In December 1998, the Court granted a Joint Motion for Remand 
and a Stay of Further Proceedings and vacated the Board's 
June 26, 1998 decision.  The Court remanded the case to the 
Board, under the authority of 38 U.S.C.A. § 7252(a) (West 
1991), for readjudication and disposition in accordance with 
the Court's decision.


REMAND

In its June 1998 decision, the Board determined that the 
veteran's claim for service connection for a bilateral knee 
disorder was not well-grounded and denied the claim.  On 
appeal, the Court held that the Board failed to provide an 
adequate statement of reasons and bases for its decision; 
significantly, the Board failed to provide any discussion as 
to veteran's complaints of continuous symptomatology since 
service.  The Board was directed to consider whether the 
veteran would be entitled to service connection pursuant to 
continuity of symptomatology pursuant to the provisions of 
38 C.F.R. § 3.303(b) (1998).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The Court has also stated that, when the Board addresses a 
question not addressed by the RO, the Board must consider 
whether or not the claimant has been given adequate notice of 
the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument.  If not, 
it must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claims file does not reflect that the RO has considered and 
discussed the appellant's entitlement to service connection 
for a bilateral knee disorder under the provisions of 
38 C.F.R. § 3.303(b) and the Court's holding in Savage.  Id.  
Therefore, the Board concludes that it would prejudice the 
veteran for it to discuss the foregoing without the RO doing 
so first.

The Board also notes that the veteran at his hearing in April 
1997 testified that he worked for H. M. Oil, Trenton, New 
Jersey and twisted his knee at work and received Workers' 
Compensation.  See page 11-12 of the April 1997 hearing 
transcript.  (The record contains medical records which show 
treatment of his left knee beginning in November 1987, after 
an injury at work with his insurance shown as "W/C" to 
Liberty Mutual.)  He also testified that before service he 
was treated for Osgood's Schlatter's disease by Dr. Burrows 
of Trenton, New Jersey.  See page 10 of the April 1997 
hearing transcript.  The Board believes that in order to have 
a complete record the veteran's records should be sought from 
his employer, H. M. Oil, from Workers' Compensation, from 
Liberty Mutual and from Dr. Burrows.


In light of the above facts and law, and in compliance with 
the Court's order and the Joint Motion for Remand, the Board 
has determined that the case must be REMANDED to the RO for 
the following actions: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file

3.  The RO should request the veteran's 
records from his employer, H. M. Oil, 
from Workers' Compensation, from Liberty 
Mutual and from Dr. Burrows.  See above.  
(The left knee work injury was in 
November 1987 with treatment thereafter.)

4.  The RO should readjudicate the 
veteran's claim of service connection for 
a bilateral knee disorder with 
consideration given to all of the 
evidence of record, and to 38 C.F.R. 
§ 3.303(b) and Savage which must be 
discussed.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran need take no action until otherwise notified.  The 
purpose of this REMAND is to comply with the December 22, 
1998 Order of the Court and with the dictates of Bernard.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



